UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-22114 Name of Registrant: Vanguard Montgomery Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2014 – December 31, 2014 Item 1: Reports to Shareholders Annual Report | December 31, 2014 Vanguard Market Neutral Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Fund Profile. 10 Performance Summary. 12 Financial Statements. 14 Your Fund’s After-Tax Returns. 29 About Your Fund’s Expenses. 30 Glossary. 32 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice.
